Case 2:20-cv-11760-JMV-JBC Document 1 Filed 08/28/20 Page 1 of 15 PagelD: 1

Neil A. Tortora - 017312005

MORRISON MAHONEY LLP

Waterview Plaza

2001 U.S. Highway 46, Suite 200

Parsippany, NJ 07054

Phone: 973-257-3526

Fax: 973-257-3527

Attorneys for Defendant, Mitsuwa Marketplace

 

ALICIA MICHAELS,
Plaintiff SUPERIOR COURT OF NEW JERSEY
ainttt, LAW DIVISION— BERGEN COUNTY
“a DOCKET NO.: BER-L-4553-20
MITSUWA MARKETPLACE, ABC Civil Action
CORPORATIONS (fictitious names) and
JOHN DOE I-III (fictitious names), NOTICE OF REMOVAL
Defendants.

 

PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 132, 1441 and 1446, Defendant,
Mitsuwa Marketplace, a California corporation with the principal place of business in Torrance,
California, hereby removes the above-captioned action from the Superior Court of New Jersey,
Law Division, Bergen County, to the United States District Court for the District of New Jersey,
based upon the following:

1. On or about August 5, 2020, Plaintiff, Alicia Michaels, commenced a civil action
by filing a Complaint in the Superior Court of New Jersey, Law Division, Bergen County, entitled
ALICIA MICHAELS V. MITSUWA MARKETPLACE, ET AL., Docket No.: BER-L-4553-20
(“Complaint”).

2. Defendant, Mitsuwa Marketplace, was put on notice of the Complaint in this matter
on August 12, 2020.

3, Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of the Complaint against

this Defendant is attached hereto as Exhibit A.

1260917v.1
Case 2:20-cv-11760-JMV-JBC Document 1 Filed 08/28/20 Page 2 of 15 PagelD: 2

4. Pursuant to 28 U.S.C. § 1446(b), this Notice is being filed with this Court within
thirty (30) days of Mitsuwa Marketplace’s first receipt “through service or otherwise, of a copy of
the initial pleading setting forth the claim for relief upon which such action or proceeding is based.”

5. This Honorable United States District Court has subject matter jurisdiction over
this action pursuant to 28 U.S.C. § 1332 because this is a civil action in which there is complete
diversity of citizenship between Plaintiff and Defendant, and in which it is believed that the amount
in controversy exceeds $75,000, exclusive of interest and costs, as described below.

6. Based upon the allegations in the Complaint, Plaintiff is a citizen of the State of
New Jersey, residing in Paramus, Bergen County, New Jersey.

7. The Complaint alleges that on or about October 24, 2019, Plaintiff, Alicia Michaels,
slipped and fell on ice inside the premises known as Mitsuwa Marketplace in Edgewater, Bergen
County, New Jersey, which had accumulated on the floor.

8. In this action, Plaintiff, has named as Defendants, Mitsuwa Marketplace, ABC
Corporations, fictitious names and John Doe I-HI, fictitious names.

9. Defendant, Mitsuwa Marketplace, is a corporation organized under the laws of the
State of California with its principal place of business in Torrance, California.

10. For diversity purposes, Mitsuwa Marketplace is a citizen of California. It is not a
citizen of New Jersey.

11. The jurisdiction in state court is unlimited damages and Plaintiff has provided no

limitation of damages being below $75,000.

1260917v.1
Case 2:20-cv-11760-JMV-JBC Document 1 Filed 08/28/20 Page 3 of 15 PagelD: 3

12. While Mitsuwa Marketplace denies all liability to Plaintiff and denies that she is
entitled to any of the relief sought the Complaint, based upon the allegations of the Complaint and
the injuries alleged, and based upon information and belief, the amount in controversy exceeds the
$75,000 jurisdictional amount under 28 U.S.C. § 1332.

13. Therefore, this civil action is Removable to this Court pursuant to 28 U.S.C. § 1441.

14. Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being
submitted for filing with the Clerk of the Superior Court, Law Division, Bergen County, and is
being served upon Plaintiff. (See Exhibit B.)

15. In filing this Notice of Removal, Mitsuwa Marketplace does not waive any defects
in service of process, venue or personal jurisdiction.

16. Mitsuwa Marketplace will be filing a Third Party Complaint against Apollo Retail
Specialists, LLC a Florida company.

17. For the foregoing reasons, this United States District Court has subject matter
jurisdiction over this action pursuant to 28 U.S.C. § 1332(a).

Morrison Mahoney LLP

Attorneys for Defendant,
Mitsuwa Marketplace

Dated: August 28, 2020 By: /s) Beit eA Lartera

 

Neil A. Tortora

1260917v.1
Case 2:20-cv-11760-JMV-JBC Document 1 Filed 08/28/20 Page 4 of 15 PagelD: 4

LOCAL CIVIL RULE 11.2 VERIFICATION
Other than the action filed in the Superior Court of New Jersey, Law Division, Bergen
County, which is the subject of this Notice of Removal, the matter in controversy, to the best of
Defendant’s knowledge, information and belief, is not the subject of any other action pending in

any Court, or of any other pending arbitration or administrative proceeding.

Morrison Mahoney LLP

Attorneys for Defendant,
Mitsuwa Marketplace

Dated: August 28, 2020 BY: /s/ Zach oh Tart ore
Neil A. Tortora

1260917v.1
Case 2:20-cv-11760-JMV-JBC Document 1 Filed 08/28/20 Page 5 of 15 PagelD: 5

CERTIFICATION OF SERVICE
I hereby certify that on this date, I caused to be served via Federal Express, a true and
accurate copy of the foregoing Notice of Removal on:
Jerry Maroules, Esq.
Agrapidis & Maroules, P.C.
777 Terrace Avenue, Suite 504
Hasbrouck Heights, New Jersey 07604
Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury that the foregoing is true

and correct.

Dated: August 28, 2020 |s) Weil ct Tertera
Neil A. Tortora

1260917v.1
Case 2:20-cv-11760-JMV-JBC Document 1 Filed 08/28/20 Page 6 of 15 PagelD: 6

Exhibit A
Case 2BERdvG0K5SG-2M 09882020 2u1B8OOAM Fmd osfagane IDPaGge 208P 1 S5LERS ID: 7

Jerry Maroules, Esq. - ID#023261983
AGRAPIDIS & MAROULES, P.C.
777 Terrace Avenue, Suite 504
Hasbrouck Heights, New Jersey 07604
(201)288-0500 telephone

 

(201) 288-0576
jL-maroules@amlawnj .com email
ATTORNEYS FOR PLAINTIEF
Alicia Michaels, -SUPERIOR COURT OF NEW JERSEY
‘LAW DIVISION: BERGEN COUNTY
Plaintiff, ‘DOCKET NO:

vs. -CIVIL ACTION
Mitsuwa Marketplace, ABC Corporations

(fictitious names) and John Doe I-III

(fictitious names)

Defendants.

 

COMPLAINT AND JURY DEMAND

 

Plaintiff, Alicia Michaels, residing in Paramus, Bergen County, New Jersey by way

of Complaint against the defendants, hereby alleges and says:
FIRST COUNT

1. On orabout October 24, 2019, plaintiff, Alicia Michaels, was at the premises
known as Mitsuwa Marketplace located at 595 River Road, Edgewater, Bergen County, New
Jersey.

2. Plaintiff, Alicia Michaels, sustained injuries due to a dangerous and
hazardous condition created by the defendants when the plaintiff slipped and feli on ice
inside the premises which had accumulated on the floor.

3. Upon information and belief, and in the alternative to the allegations in
paragraphs 1 & 2 above, the true name of and capacity, whether individual, plural, corporate,
partnership, associate or otherwise of defendants, ABC Corporations and John Doe I-III, are

unknown to plaintiff. Plaintiff brings suit against said defendants by such fictitious name.
Case 2BERdv-O04B60-20/\WIBT20LHEurBOAtPIM Pite2zl Gay TedNe IDPbGY Wao 135200 ID: 8

ABC Corporations and/ or John Doe I-III may be the true party or parties responsible for the
incident of October 24, 2019, and /or are the parties responsible for any dangerous
conditions created on the premises, and for the well-being of plaintiff, Alicia Michaels, but
the full extent of those facts linking the fictitiously designated defendants with the cause of
action alleged herein is unknown to plaintiff at this time.

4. As adirect and proximate result of the negligence of the defendants, Mitsuwa
Marketplace, ABC Corporations and John Doe I-III, their agents, servants, and/or
employees, the plaintiff, Alicia Michaels, was caused to fall and sustain serious injury,
causing her to suffer great pain and will in the future be caused to suffer great pain; she was
caused to incur medical expenses; she was unable to continue with her employment, she
will in the future be caused to incur medical expenses; and she was caused to suffer
permanent injuries.

5. Defendants had actual and/or constructive notice of the dangerous condition
described above and failed to remedy this dangerous condition, take precautionary steps to
prevent the accident, and/or give notice to the plaintiff of the dangerous condition, thereby
breaching their duty of care to plaintiff.

WHEREFORE, the plaintiff, Alicia Michaels, demands judgment against the
defendants, Mitsuwa Marketplace, ABC Corporations and John Doe I-III, jointly and
severally for damages, pain and suffering and infliction of emotional distress, together with

attorney's fees, interest, costs of suit and any other relief the Court deems just and equitable.

ROULES, P.C.

  

BY:
DATED: July 30, 2020
Case 2EEReMON4E53-2M OSROZM0AitAOAM Fes OBIARANS IP AGA BSP 135LeRMH ID: 9

DEMAND FOR TRIAL BY JURY
Plaintiff hereby demands a trial by jury as to all issues raised in the Complaint.

     

AG ULES, P.C.

orneys for Plaintiff

   

DATED: July 30, 2020

DESIGNATION OF TRIAL COUNSEL
Pursuant to R. 4:25-4, Jerry Maroules, Esq. (ID#023261983), is hereby designated

as Trial Counsel of this matter.

 

DATED: _July 30, 2020

CERTIFICATION

 

I certify that pursuant to R. 4:5-1, to my knowledge and based on the information
available to me at this time, the matter in controversy is not the subject of any other action
pending in any Court, or of a pending arbitration proceeding and that no additional parties
are known at this time who should be added except as follows:

There is a pending related worker’s compensation claim filed in the New Jersey
Division of Workers Compensation under the caption Alicia Michaels vs. On the Shelf with
claim petition number of CP 2020-5991.

   

 

ZEEROPROLLES, ESQ.
DATED: July 30, 2020
Case 2:@ERV-I00AS83I BOV -OB05/2020 2m 8 1001P M-iRg40a/42d/ahs Raye 2080 135260 1D: 10

DEMAND FOR ANSWERS TO INTERROGATORIES
Pursuant to R. 4:17-1(b), the plaintiff hereby demands that the defendant provide

answers to the Uniform Interrogatories set forth in Form C and C(2) of Appendix II of the

Rules Governing the Courts of the State of New Jersey.

DATED: July 30, 2020

 
Case 2:2§r evr ldgA@allyty-dB65/2a96 41 6 Wolp Vike 08/4 Ses Page vdoob ise PemelD: 11

Civil Case Information Statement

Case Details: BERGEN | Civil Part Docket# L-004553-20

Case Caption: MICHAELS ALICIA VS MITSUWA Case Type: PERSONAL INJURY

MARKETPLACE Document Type: Complaint with Jury Demand

Case Initiation Date: 08/05/2020 Jury Demand: YES - 6 JURORS

Attorney Name: JERRY A MAROULES Is this a professional malpractice case? NO

Firm Name: AGRAPIDIS & MAROULES, PC Related cases pending: NO

Address: 777 TERRACE AVE STE 504 If yes, list docket numbers:

HASBROUCK HGTS NJ 076040000 Do you anticipate adding any parties (arising out of same
Phone: 2012880500 transaction or occurrence)? NO

Name of Party: PLAINTIFF : Michaels, Alicia

Name of Defendant’s Primary Insurance Company Are sexual abuse claims alleged by: Alicia Michaels? NO

(if known): Sompo International

THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE

CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION

Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

08/05/2020 /s/ JERRY A MAROULES
Dated Signed
Case 2:20-cv-11760-JMV-JBC Document1 Filed 08/28/20 Page 12 of 15 PagelD: 12

Exhibit B
Case 2:20-cv-11760-JMV-JBC Document1 Filed 08/28/20 Page 13 of 15 PagelD: 13

Neil A. Tortora - 017312005

MORRISON MAHONEY LLP

Waterview Plaza

2001 U.S. Highway 46, Suite 200

Parsippany, NJ 07054

Phone: 973-257-3526

Fax: 973-257-3527

Attorneys for Defendant, Mitsuwa Marketplace

 

ALICIA MICHAELS,
Plaintiff SUPERIOR COURT OF NEW JERSEY
aintiit, LAW DIVISION- BERGEN COUNTY
v. DOCKET NO.: BER-L-4553-20
MITSUWA MARKETPLACE, ABC Civjl Action
CORPORATIONS (fictitious names) and
JOHN DOE L-III (fictitious names), NOTICE OF NOTICE OF REMOVAL
Defendants.

 

To: | Clerk, Superior Court of New Jersey

Bergen County Courthouse

10 Main Street

Hackensack, New Jersey 07601

Jerry Maroules, Esq.

Agrapidis & Maroules, P.C.

777 Terrace Avenue, Suite 504

Hasbrouck Heights, New Jersey 07604

Defendant, Mitsuwa Marketplace, gives notice that it has removed this action to the United
States District Court for the District of New Jersey. A true and correct copy of the Notice of
Removal that has been filed with the United States District Court for the District of New Jersey is
attached as Exhibit A. Pursuant to 28 U.S.C. 1446(d), no further proceedings may be held in this

Court in this action unless or until the case is remanded.

1260907v.1
Case 2:20-cv-11760-JMV-JBC Document 1 Filed 08/28/20 Page 14 of 15 PagelD: 14

Dated: August 28, 2020

1260907v.1

Morrison Mahoney LLP

Attorneys for Defendant,
Mitsuwa Marketplace

By: /s/ Keel eh Tartora

 

Neil A. Tortora
Case 2:20-cv-11760-JMV-JBC Document1 Filed 08/28/20 Page 15 of 15 PagelD: 15

CERTIFICATION OF COUNSEL
I hereby certify that on this date, I caused to be served via Federal Express, a true and
correct copy of the foregoing Notice of Notice of Removal of Case to Federal Court on:
Jerry Maroules, Esq.
Agrapidis & Maroules, P.C.
777 Terrace Avenue, Suite 504
Hasbrouck Heights, New Jersey 07604

I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements are willfully false, I am subject to punishment.

Dated: August 28, 2020 |s) etl 4, Tortora
Neil A. Tortora

1260907v.1
